Exhibit 10.13

 

THIS EXHIBIT IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST AND HAS BEEN
REDACTED. REDACTED MATERIAL IS MARKED WITH “*” AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

 

Contract Manufacturing Agreement

 

This Contract Manufacturing Agreement (the “Agreement”) is made as of
October 31, 2005 (the “Effective Date”) by and between Life Science Outsourcing,
its principal offices being located at 830 Challenger Street, Brea, CA 92821
(“LSO”) and Curon Medical, Inc, its principal offices being located at 46117
Landing Parkway, Fremont, CA 94538 (“Buyer”).

 

AGREEMENT

 

In consideration of the mutual covenants, promises, and conditions set forth
below, the parties, intending to be bound, agree as follows:

 

  1. Definitions. The following capitalized terms when used in this Agreement
shall have the respective meanings set forth below.

 

  a. “Bill of Material” shall mean any materials and components lists and
related instructions and information provided by Buyer to LSO and concerning
components required or preferred for the manufacture of a Product by LSO
pursuant to this Agreement.

 

  b. “Credit Exposure” shall mean the total of outstanding accounts receivables,
non-cancelable purchase commitments, on hand raw component inventory, work in
process and finished goods inventory.

 

  c. “Disclosing Party” shall have the meaning stated in Section 13 hereof.

 

  d. “Effective Date” shall have the meaning stated in the preamble of this
Agreement.

 

  e. “Improvements” shall mean all improvements to Buyer Patents, Know-How, or
other Intellectual Property, hereafter created or acquired during the term of
this Agreement by LSO or jointly by one or more employees of Buyer and LSO,
including without limitation advances, developments, modifications,
enhancements, variations, revisions, adaptations, extensions or any element
thereof, utilizing or incorporating, or based on, the Know-How, Patents or other
Intellectual Property, whether able to be patented or not.

 

  f. “Intellectual Property” shall mean trade secrets, ideas, inventions,
designs, developments, devices, methods or processes (whether patented or able
to be patented and whether or not reduced to practice) and all patents and
patent applications related thereto; copyrightable works and mask works (whether
or not registered); trademarks, service marks and trade dress; and all
registrations and applications for registration related thereto; and all other
intellectual or industrial property rights, to the extent in or related to the
Products.

 

Page 1 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  g. “Know-How” shall mean the know-how, technical information and confidential
technical data, together with all trade secrets, non-patented technical
knowledge and inventions, confidential manufacturing procedures and methods,
that are related to the Products.

 

  h. “Losses” shall mean any and all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses), and amounts paid in
settlement.

 

  i. “Patents” shall mean those patents and patent applications that are now or
hereafter owned or acquired by Buyer and relate to the Products.

 

  j. “Products” shall mean components, manufacturing materials, in process,
finished, and returned devices identified in Exhibit A hereto, which shall be
described in detail in the Product and Engineering Specifications. Set forth in
Exhibit A.

 

  k. “Proprietary Information” shall have the meaning stated in Section 13(b).

 

  l. “Recipient” shall have the meaning stated in Section 13(a).

 

  m. “Safety Stock” shall have the meaning of inventory above current forecasted
requirements which both parties agree LSO can have on hand and or on order to
meet any additional upside flexibility Buyer may require for its Products.

 

  n. “Consigned Inventory” shall mean inventory of Product components, which is
supplied, to LSO by Buyer.

 

  o. “Packing Slip” means a document generated from Buyer’s ERP system to be
attached with each customer shipment of a Curon Medical, Inc Product by LSO.

 

  p. “Specifications” shall mean any requirement with which a product, process,
service, or other activity must conform, and may include drawings, prints,
instructions and similar materials provided by Buyer to LSO and relating to a
Product to be manufactured by LSO pursuant to this Agreement including those set
forth in Exhibit A.

 

  2. Supply Obligations. During the Term of this Agreement, LSO shall
manufacture for Buyer its requirements for the Products, subject to and in
accordance with the terms and conditions set forth in this Agreement, including
without limitation the Specifications.

 

  3. Document Control and Process.

 

  a. Prototypes. In lieu of Specifications, LSO may with Buyer’s approval
develop prototypes to serve as confirmation of Buyer’s requirements. LSO shall
obtain Buyer’s written approval of such prototypes prior to commencement of
manufacturing.

 

Page 2 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  b. Tools, Equipment and Fixtures. LSO will send qualified technicians to study
and learn Buyer’s processes for manufacturing the Products. Afterwards, Buyer
will ship its manufacturing equipment (the “Buyer Equipment”) to LSO and LSO
will set up the manufacturing line with Buyer’s equipment at LSO’s facilities.
LSO will permit Buyer and its consultants and contractors to install and inspect
equipment. Further, LSO will use all reasonable efforts to qualify the
manufacturing processes for the Products and comply with any associated
regulatory requirements. The Buyer Equipment shall be held by LSO in trust for
Buyer’s exclusive use in accordance with manufacturing and testing procedures
established for the Products. The Buyer Equipment shall be owned by Buyer and
identified to LSO’s lenders, creditors, shareholders and other third parties as
Buyer assets in the possession of LSO. Except for normal production maintenance,
which will be the responsibility of LSO, Buyer shall be exclusively responsible
for the costs to repair or replace the Buyer Equipment. LSO will integrate the
Buyer Equipment into LSO’s normal calibration process. Buyer will supply
equipment calibration requirements and records upon transfer of the Buyer
Equipment. LSO will bill Buyer on an annual basis for calibration costs incurred
on Buyer’s behalf. LSO will invoice at a rate of $50 per recalibrated unit.

 

  c. Buyer supplied Materials. LSO will be responsible for all extraordinary
loss or damage to Consigned Inventory and Buyer Equipment, which is in the
possession of LSO. All Consigned Inventory and Buyer Equipment will be returned
to Buyer upon termination of this Agreement. LSO will provide access so that
Buyer or its agents may with reasonable notice to LSO, inspect any Consigned
Inventory or Buyer Equipment. LSO will not permit any liens to be placed on any
Consigned Inventory or Buyer Equipment.

 

  d. Document Control Set-Up. LSO will invoice Buyer a one time NRE for set-up
of the document control process to manage Buyers products. One time fee not to
exceed $10K.

 

  4. Cost Reductions. LSO and Buyer agree to seek ways to reduce the cost of
manufacturing Products by methods such as obtaining alternate sources of
materials and improved assembly or test methods. LSO and Buyer agree to meet
periodically to identify cost reduction opportunities. It, is understood that
Buyer must approve all material and source changes prior to implementation. The
benefits of any cost reduction initiative proposed independently by LSO will be
shared evenly between LSO and Buyer on terms to be agreed and the benefits of
any cost reduction initiative proposed independently by Buyer will be realized
100% by Buyer. LSO will provide updated pricing once every six (6) months for
Products to incorporate Buyer’s share of all cost reduction initiatives.

 

  5. Forecasts. Buyer shall provide to LSO upon request a six (6) month non
binding-rolling forecast of Buyer’s reasonably anticipated manufacturing
requirements for each Product. All such forecasts provided by Buyer shall be
confidential information, whether so marked or not, and shall be treated in
accordance with Section 13 hereof. Refer to Exhibit E for Six (6) non
binding-rolling forecast.

 

Page 3 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  6. Orders, Changes and Cancellation.

 

  a. Purchase Orders. LSO shall initiate manufacturing of Product upon receipt
of a written purchase order (“Order”) from Buyer. Orders shall specify a
delivery date not less than thirty (30) days from the date delivered to LSO,
unless otherwise agreed in writing by LSO. LSO will fill all Orders within 95%
of forecasts. Notwithstanding the foregoing, LSO shall use its commercially
reasonable efforts to satisfy any Order that exceeds its obligations and in
doing so shall make satisfaction of Buyer’s Order(s) a priority.

 

  b. Order Changes. The quantity or shipment date for any Order may be adjusted
by mutual written agreement of the parties. LSO shall use its best efforts to
accommodate any changes requested by Buyer. If Buyer requests changes in
delivery dates greater than 30 days from the originally scheduled delivery
dates, Buyer agrees to Carrying Charges as outlined in 6(e).

 

  c. Order Cancellation. Buyer may cancel any Order; provided that Buyer will be
responsible for any work-in-process that has been released within the agreed
upon assembly lead-time. Buyer shall purchase from LSO all finished goods
inventory for which title has not passed to Buyer.

 

  d. Materials Inventory. LSO shall be authorized to purchase inventory and
maintain inventory with reference to any particular order(s). Such material
inventory schedule shall be based on material lead-times, reasonable inventory
on-hand stocking levels, MPQ’s. LSO will request from Buyer written
authorization to purchase long lead and any inventory held as safety stock time
items to be held in inventory, as safety stock or to meet anticipated
manufacturing requirements. Upon termination or cancellation of this Agreement,
Buyer shall purchase from LSO, at LSO’s cost plus agreed upon mark up, any
unused inventory and any inventory held as safety stock which was purchased on
Buyers behalf as agreed upon by both parties. Any such safety stock purchased on
Buyers behalf on hand for 6 (six) months without a manufacturing order, such
safety stock will be considered cancelled unless prior agreement has been made
by Buyer and LSO due to minimum buy levels of material. LSO will provide Buyer
with LSO procured inventory levels and value by Buyer part number by product and
value on the last shipping day of the month. LSO will also supply Buyer with
current inventory levels by Buyer part number and value of Buyers consigned
inventory on the last shipping day of the month.

 

  e. Carrying Charges. Provided that LSO observes the requirements of
Section 6(a) hereof, and Buyer has requested to delay manufacturing and receipt
of Orders and, as a result, LSO’s materials inventory has become stagnant,
meaning that it has aged more than 120 days, Buyer shall pay LSO a carrying
charge of 2% per month calculated on the stagnant portion of such materials
inventory that was purchased in support of the scheduled purchase order by
Buyer. Notwithstanding the foregoing, Buyer may at any time purchase from LSO,
at LSO’s cost plus mark up, or remit a deposit for the equivalent amount of, any
stagnant inventory in order to avoid being charged inventory carrying charges.

 

Page 4 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  f. Obsolete Inventory. Buyer agrees to purchase from LSO, at cost plus mark
up, any inventory purchased by LSO in reliance on Buyer’s Orders, which
inventory is rendered obsolete due to a change to the Specifications. LSO shall,
however, first use reasonable efforts to return any such inventory, and Buyer
agrees to pay for the restocking charges, shipping and similar out-of-pocket
costs to LSO as applicable.

 

  7. Packaging, Distribution and Delivery. LSO shall ship the Products in
accordance with documented packaging and shipping instructions as provided by
Buyer. LSO will follow shipping instructions as outlined on buyers packing slips
as generated by buyers ERP system. LSO will use every reasonable effort to
achieve the shipping requests. A copy of the shipment “Packing Slip” will be
faxed to Buyer at the end of each business day or agreed upon shipment day. LSO
will use Buyer requested freight handlers and account numbers as supplied.

 

  8. Demo Equipment. LSO from time to time may be requested by Buyer to build
demo catheter and handpieces for non-human use. These units may be built from
previous scrap subassemblies and assemblies. If the case arises and scrap
materials and labor has been used, LSO will only charge for any additional labor
and or material used in completing the demo units.

 

  9. Payment.

 

  a. Invoice. LSO will invoice at the time of transfer of finished Products to
Buyers Finished Goods located at LSO facility in Brea, California or at the time
such Products are available for fulfillment per Buyer’s instructions as
contemplated by Section 10 hereof. Buyer shall pay such invoices within 30 days
of invoice date.

 

  b. Pricing. LSO’s invoices shall reflect charges for the Products as specified
in Exhibit B, Pricing Schedule. Such charges are exclusive of taxes, shipping
and insurance. Charges for taxes, shipping and insurance (to the extent
applicable) shall be separately stated on LSO’s invoice.

 

  c. Security and Deposits. Buyer understands LSO will grant a Credit Exposure
for Buyer. Buyer agrees to provide a LSO security in the form of an Irrevocable
Letter of Credit or cash deposit for any exposure created by Buyer’s
requirements greater than the Credit Exposure approved by LSO, to the extent the
Credit Expense estimate exceeds $250,000. This dollar amount will be reviewed
and finalized by Buyer and LSO upon transfer of Buyers materials purchased by
LSO on or about November 15th, 2005. The Letter of Credit or cash deposit maybe
reviewed by Buyer and LSO on a biannual basis to determine if updates are
required. LSO will grant buyer a credit limit of $40K.

 

Page 5 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  d. Shipping. Products will be shipped by LSO to such locations and times, and
in the manner directed by Buyer.

 

  10. Fulfillment. If Buyer request, LSO agrees provide fulfillment services to
Buyer for the Products at LSO’s quoted rates pursuant to Buyer’s periodic
Orders. LSO will invoice separately at the end of each week for such fulfillment
services in accordance with its previously provided quotes. Buyer shall pay such
invoices within 30 days of receipt.

 

  11. Warranty

 

  a. Refer to Exhibit C for LSO’s standard warranty.

 

  12. Intellectual Property.

 

  a. Ownership. As between Buyer and LSO, Buyer shall own all right, title and
interest in and to Products and the Know-How, Improvements and Patents related
thereto. No implied rights or licenses are granted by this Agreement. Buyer
shall have the right to apply, in its own name and at its own expense, for
patent, copyright or other Intellectual Property rights in such Know-How and
Improvements and, if requested, LSO shall cooperate with Buyer in any reasonable
manner in obtaining such protection.

 

  b. Know-How. Know-How and Improvements shall be owned solely by Buyer, even
though developed as a result of this Agreement, and regardless of whether
conceived, created or developed by Buyer or LSO.

 

  c. License. During the Term of this Agreement and limited to the scope and
purposes hereunder, Buyer grants to LSO a non-exclusive, royalty-free right and
license under the Patents, Know-How and Improvements to make the Products solely
for delivery to Buyer or Buyer’s designee.

 

  13. Confidentiality.

 

  a. General Obligation. All information provided by one party (the “Disclosing
Party”) to the other party (the “Recipient”) shall be governed by this
Section 13.

 

  b. Proprietary Information. As used in this Agreement, the term “Proprietary
Information” shall mean all trade secrets or confidential or proprietary
information designated as such in writing by the Disclosing Party, whether by
letter or by the use of an appropriate proprietary stamp or legend, prior to or
at the time any such trade secret or confidential or proprietary information is
disclosed by the Disclosing Party to the Recipient. Notwithstanding the
foregoing, information which is orally or visually disclosed to the Recipient by
the Disclosing Party, or is disclosed in writing without an appropriate letter,
proprietary stamp or legend, shall constitute Proprietary Information if the
Disclosing Party, within thirty (30) days after such disclosure, delivers to the
Recipient a written document or documents describing such Proprietary
Information and referencing the place and date of such oral, visual or written
disclosure and the names of the employees or officers of the Recipient to whom
such disclosure was made.

 

Page 6 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  c. Disclosure. The Recipient shall hold in confidence, and shall not disclose
to any person outside its organization, any Proprietary Information, regardless
of the termination of the Term of this Agreement. The Recipient shall use such
Proprietary Information only for the purpose of developing the Product with the
Disclosing Party or fulfilling its future contractual requirements with the
Disclosing Party and shall not use or exploit such Proprietary Information for
any other purpose or for its own benefit or the benefit of another without the
prior written consent of the Disclosing Party. The Recipient shall disclose
Proprietary Information received by it under this Agreement only to persons
within its organization who have a need to know such Proprietary Information in
the course of the performance of their duties and who are bound to protect the
confidentiality of such Proprietary Information.

 

  d. Limitation on Obligations. The obligations of the Recipient specified in
this Section 13 shall not apply, and the Recipient shall have no further
obligations, with respect to any Proprietary Information to the extent that such
Proprietary Information: (i) is generally known to the public at the time of
disclosure or becomes generally known through no wrongful act on the part of the
Recipient; (ii) is in the Recipient’s possession at the time of disclosure
otherwise than as a result of Recipient’s breach of any legal obligation;
(iii) becomes known to the Recipient through disclosure by sources other than
the Disclosing Party having the legal right to disclose such Proprietary
Information; (iv) is independently developed by the Recipient without reference
to or reliance upon the Proprietary Information; or (v) is required to be
disclosed by the Recipient to comply with applicable laws or governmental
regulations, provided that the Recipient provides prior written notice of such
disclosure to the Disclosing Party and takes reasonable and lawful actions to
avoid and/or minimize the extent of such disclosure.

 

  e. Ownership of Proprietary Information. Subject to Section 12(a), the
Recipient agrees that the Disclosing Party is and shall remain the exclusive
owner of Proprietary Information and all Intellectual Property rights embodied
therein.

 

  f. Return of Documents. The Recipient shall, upon the request of the
Disclosing Party, return to the Disclosing Party all drawings, documents and
other tangible manifestations of Proprietary Information received by the
Recipient pursuant to this Agreement (and all copies and reproductions thereof):
provided that the Recipient may keep one archival copy of the same.

 

  14. Indemnification.

 

  a. Indemnification by Buyer. Buyer shall indemnify, defend and hold harmless
LSO from and against any Losses arising out of or relating to a claim brought by
a third party against LSO only to the extent that such claim and corresponding
Losses are based upon allegations that (i) there exists a defect in the design
of

 

Page 7 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

       any Products by Buyer (including a defect in the design any materials
specified to LSO by a Buyer), or (ii) the manufacture, sale or use of any
Product, in accordance with the Specifications and operating instructions
provided by Buyer, infringes a patent, copyright, trade secret or other
proprietary right of a third party.

 

  b. Indemnification by LSO. LSO shall indemnify, defend and hold harmless Buyer
from and against any Losses arising out of non product related issues brought by
a third party against Buyer.

 

  c. Indemnification Procedure. A party claiming indemnification under this
Section 14 (an “Indemnified Party”) shall provide prompt written notice to the
other party (the “Indemnifying Party”) of any and all notices, claims, demands,
pleadings, and other facts or circumstances that may, in the Indemnified Party’s
reasonable judgment, be likely to result in a claim for indemnification. The
Indemnified Party’s failure to provide such prompt written notice shall reduce
the indemnification obligation of the Indemnifying Party to the extent that such
failure resulted in demonstrable prejudice to the Indemnifying Party. The
Indemnified Party shall promptly tender defense of any litigation or other
formal dispute to the Indemnifying Party, and the Indemnifying Party shall
select counsel of its choice, reasonably acceptable to the Indemnified Party for
such litigation or dispute. The Indemnified Party shall cooperate completely
with the Indemnifying Party, including without limitation providing timely
responses to all discovery requests and providing expert and factual witnesses
as necessary or desirable. The Indemnifying Party shall have the sole authority
to negotiate and settle such claims to the extent of the applicable
indemnification obligation.

 

  d. Insurance. Each party shall maintain general liability insurance in an
amount not less than $1,000,000. Buyer shall maintain product liability
insurance in an amount not less than $2,000,000. Any amounts paid under such
insurance policies by the either party’s insurer shall reduce the
indemnification obligation of the Indemnified Party with respect to a particular
claim. It is the Buyers responsibility to maintain the appropriate amount of
insurance on tools, equipment and fixtures at LSO’s facility.

 

  15. Limitation of Liability. Except for liability under Section 13 or 14
neither party shall be liable to the other party for any consequential,
incidental or punitive damages, including, but not limited to, damage to
property, for loss of use, loss of time, or loss of profits or income.

 

  16. Integration. This Agreement constitutes the complete and exclusive
statement of the terms of the agreement between LSO and Buyer and supersedes all
prior and contemporaneous agreements including purchase orders and undertakings
of LSO and Buyer with respect to the subject matter hereof.

 

  17. Second Sourcing. Buyer shall notify LSO in the event that it utilizes any
source of contract manufacturing for the Products identified by this agreement.
.

 

Page 8 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  18. Term and Termination.

 

  a. Initial Term and Renewal Term. Unless sooner terminated in accordance with
Section 18(c), the initial term of this Agreement shall be one (1) year and
thereafter this Agreement shall be renewed on an annual basis unless mutually
agreed to by both parties.

 

  b. Termination For Convenience. Buyer may terminate this Agreement at any time
by providing written notice of not less than ninety (90) days to LSO. LSO may
terminate this Agreement at any time by providing written notice of not less
than ninety (90) days to Buyer in accordance with section 18(e).

  c. Termination For Cause. The Term of this Agreement shall terminate:
(i) automatically, if one of the parties fails to perform any material
obligations hereunder, and such material obligations remain uncured sixty
(60) days following the date that the other party delivers to the defaulting
party written notice describing such performance failures; (unless breach is for
non payment for Product in which case the cure period is 10 business days plus
interest at 18% annualized) or (ii) immediately upon notice by either party if
the other party shall file for liquidation, bankruptcy, reorganization,
compulsory composition, dissolution, or if the other party has entered into
liquidation, bankruptcy, reorganization, compulsory composition or dissolution,
or if the other party is generally not paying its debts as they become due
(unless such debts are the subject of a bona fide dispute).

 

  d. Effect of Termination/Survival. Upon expiration of the Term of this
Agreement or termination hereof, neither party shall have any obligations to the
other, except that the provisions set forth in Sections 1, 11 (until warranty
expires), 12 through 17, 18, 23, 24 and 25 shall survive indefinitely.

 

  e. Transition. Upon expiration of the Term of this Agreement or termination
hereof, and for a period of six (6) months thereafter, LSO shall provide
reasonable cooperation and assistance (including without limitation knowledge
transfer, materials sourcing, transfer of unused materials and unfinished
inventory, and removal and shipping of Buyer-owned tooling and fixtures) to
transition production of the Products to a third party designated by Buyer. LSO
may invoice Buyer for actual charges incurred by LSO in such rendering such
transition services, including consulting service fees billed on an hourly basis
at LSO’s standard rates.

 

  19. Assignment and Delegation. This Agreement cannot be assigned nor is the
performance of the duties delegable by either party without the written consent
of the other party; provided, however, that this Agreement may be assigned by
either party to a purchaser of substantially all of such party’s assets relating
to the Products, or to a successor in interest by merger or corporate
reorganization.

 

Page 9 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  20. Governing Law. This Agreement shall be construed to be between merchants
and shall be governed by the laws of the State of California.

 

  21. Relationship of Parties. The relationship of Buyer and LSO is that of
Buyer and seller/manufacturer, respectively, of goods. Nothing in this Agreement
is intended to, or shall be deemed to, constitute a partnership, joint venture,
agency, or a transfer of any intellectual property of either party, and neither
party hereto shall be authorized to act in the name of the other or enter into
any contract or other agreement, which binds the other.

 

  22. Enforceability. If any of the provisions of this Agreement, or portions
thereof, are found to be invalid by any court of competent jurisdiction the
remainder of this Agreement shall nevertheless remain in full force and effect.

 

  23. Force Majeure. LSO shall use its commercially reasonable best efforts to
notify Buyer at least thirty (30) days in advance of any planned holidays or
shutdowns, but neither Buyer nor LSO shall be liable for any failure to perform
obligations under this Agreement if prevented so by a cause beyond their control
and without the fault or negligence of the defaulting party. Without limiting
the generality of the foregoing, such causes include acts of God, fires, floods,
storms, epidemics, earthquakes, riots, civil disobedience, wars or war
operations, or restraint of government, provided that Buyer may terminate this
Agreement of LSO claims an event of force majeure prevents LSO from performing
its obligations hereunder for more than 60 days.

 

  24. Amendment. This Agreement may not be amended except in a written amendment
signed by each of the parties. Additional or different terms contained in
purchase orders or order acknowledgments or similar forms shall not be effective
unless signed by both parties with reference to this Agreement.

 

  25. Dispute Resolution. Consent to Arbitration and Venue. LSO and Buyer agree
that upon the written demand of either party, whether made before or after the
institution of any legal proceedings, but prior to the rendering of any judgment
in that proceeding, all disputes, claims, and controversies between them (but
excluding disputes, claims and controversies in which a third party is a
necessary party), arising from this Agreement, including without limitation
contract disputes and tort claims, shall be arbitrated in the Los Angeles,
California metropolitan area, pursuant to the Commercial Rules of the American
Arbitration Association by a panel of three arbitrators. All expenses of such
arbitration shall be borne equally by the parties. Any arbitration decision
shall be final and not subject to appeal unless the parties mutually agree
otherwise in writing before a final decision by the panel of arbitrators. Any
arbitration order or award may be enforceable in an appropriate court as
provided herein. Each party shall select one arbitrator and those two
arbitrators shall select the third arbitrator to form the panel. Each party
reserves the right, notwithstanding the foregoing, to seek equitable relief in a
court of competent jurisdiction in any appropriate state or federal court. The
prevailing party in any arbitration or court proceeding is entitled to be
reimbursed for any and all reasonable attorney’s fees, expert fees, and costs of
suit from the losing party.

 

Page 10 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

26. Disaster Recovery Plan. LSO will supply Buyer with a documented recovery
plan as to how LSO will support Buyer if a disaster should occur. This will
include estimated length of time to recover in support of Buyers shipments.

 

IN WITNESS WHEREOF, the authorized representatives signing below have entered
into this Contract Manufacturing Agreement on behalf of the parties as of the
Effective Date.

 

Life Science Outsourcing, Inc.   Curon Medical, Inc. By:   

/s/ Barry Kazemi

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Title:    President & CEO   Title:  

 

--------------------------------------------------------------------------------

Date:    October 31, 2005   Date:  

 

--------------------------------------------------------------------------------

         By:  

Larry C. Heaton II

--------------------------------------------------------------------------------

         Title:   President & CEO          Date:  

 

--------------------------------------------------------------------------------

 

Page 11 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

 

Product Definition

 

This Exhibit describes the specific product model numbers and associated product
and manufacturing specifications applicable to the Agreement between Life
Science Outsourcing (“LSO”) and Curon Medical, Inc. (“CURON”) in the manufacture
and distribution of CURON Products.

 

PRODUCTS

 

Product Model Number

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

175-2575    Stretta Catheter with Accessory Kit 175-1875    Secca Handpiece with
Accessory Kit 175-3276    Pressure Relief Valve (Stretta Accessory) 158-3865   
Guidewire (Stretta Accessory) 155-2261    Stretta Catheter (Demonstration Only –
not for human use) 158-3494    Secca Handpiece (Demonstration Only – not for
human use)

 

PRODUCT SPECIFICATIONS

 

Curon Document Number

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

171-1662    Secca Handpiece 171-1152    Stretta Catheter 175-2721    Pressure
Relief Valve (Stretta Accessory) 158-3865    Guidewire (Stretta Accessory)

 

MANUFACTURING SPECIFICATIONS

 

Curon Document Number

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

172-1527    DMR, Stretta Catheter 172-2790    DMR, Secca Handpiece 172-4039   
DMR, Pressure Relief Valve (Stretta Accessory) 111-4523    Curon Medical
Approved Supplier List [note: subset, for listed Products only] 111-1039    CER
/ Particulate / Bioburden [note: minimum ISO 14644 Class 8 / FedStd 209E Class
100,000] 111-1034, 182-2692, 181-2687    Secca Handpiece Sterilization [note:
E-beam, 25 kGy, VDMAX, NuTek Corporation Product Code 3-CSM1-02] 111-1034,
182-2733, 181-1600    Stretta Catheter Sterilization [note: E-beam, 25 kGy,
VDMAX, NuTek Corporation Product Code 3-CSM1-01] 111-1034    Stretta Catheter
and Secca Handpiece Quarterly Dose Audits [note: Apptec Lab Services, NuTek
Corporation]

 

Page 12 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit B

 

LSO pricing for Products based on the following, material pricing and standard
labor hours as provided by Buyer. LSO standard labor rate quoted at [**] per
hour. Pricing to be reviewed at the end of one full quarter or 3 continuous
months of production. LSO will provide Buyer on a monthly basis actual labor
times on both products. Upon the completion of 3 continuous months of
production, LSO and Buyer will review actual standard labor hours, materials and
scrap costs and determine if an adjustment is required. If an adjustment is
required either increasing or decreasing price, an update to exhibit B is
required. Within the review period, LSO will bill Buyer for any material PPV on
a monthly basis prior to pricing adjustment as stated above. Sterilization costs
will be billed from sterilizer to Buyer direct unless an agreement is made by
LSO and Buyer. Pricing table listed below.

 

Material Mark Up

 

LSO will charge Buyer a material mark up of [**] on newly purchased materials
from Buyers supplier base on Buyers behalf per released purchase order. LSO will
charge Buyer a [**] mark up on materials purchased from Buyers inventory as
transferred and a [**] charge on finished product managed by LSO as a handling
fee for Finished Goods. Buyer and LSO will review this mark up on a six
(6) month basis.

 

Inventory Buy Out LSO

 

LSO agrees to purchase from Buyer, remaining inventory not yet consumed by Buyer
for the manufacture of its products. The inventory value is based on Buyers
material inventory as of November 15th, 2005. LSO will purchase at Buyers
standard cost this inventory as verified by LSO. LSO payments to be at, 50% of
the material consumed in the previous month’s shipments credited to Buyer until
inventory transfer debt as of November 15th, 2005 is fully paid. Terms on this
credit will be net 60 days.

 

Shipping & Administration

 

LSO will charge Buyer a [**] dollar per shipment and a [**] per unit/box
handling fee for product shipped to Buyers customers. All shipments will be
charged to Buyer’s Federal Express Account number as supplied by Buyer unless
specified differently on the packing slip. Any additional charges will be
invoiced at a rate of [**] dollars per hour. Any, additional charges must be
approved in writing by Buyer.

 

Scrap Material LSO will invoice Buyer for reasonable material scrap on a monthly
basis payable net 30.

 

[**]

 

Page 13 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit C

 

WARRANTY

 

  1. Scope Of Warranty Life Science Outsourcing, Inc. (LSO) services are
generally limited to the assembly, packaging, and sterilization of medical
devices. If other services are provided by LSO, the warranty, if any, for such
services will be as separately negotiated and agreed to in writing by LSO and
the Buyer’s Customer.

 

  2. Limited Warranty

 

  A. Assembly and Packaging. LSO warrants that its assembly and packaging
services shall be free from defects in material and workmanship to the level
specified by the Buyer. Any claim relating to this assembly and packaging
warranty must be submitted to LSO in writing, accompanied by representative
samples, within ten (10) days after receipt of the assembled or packaged product
from LSO.

 

  B. Sterilization. LSO warrants that its sterilization services shall be
conducted by certified facilities to meet or exceed industry sterilization
standards. Any claim relating to the sterilization warranty must be submitted to
LSO in writing, accompanied by representative samples, within ten (10) days
after receipt of the sterilized product from LSO.

 

  C. Procedure. The written claim, together with representative samples, shall
be sent to the facility:

 

Life Science Outsourcing, Inc.

830 Challenger Street

Brea, CA 92821

Attn: Barry Kazemi

 

Upon confirmation by LSO of a warranty breach, LSO will authorize the return of
the defective products. Products claimed to be defective are not to be returned
without such prior LSO written approval. The remedy for defective product shall
be as provided below.

 

  3. Exclusive Remedy For defective product, the exclusive remedy shall be for
LSO to, at its option, replace the defective product or issue credit for the
defective product.

 

  4.

Disclaimer Except as expressly provided herein, LSO makes no warranty of any
kind, express or implied, including, but not limited to, the implied warranties
of

 

Page 14 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

merchantability and fitness for a particular purpose. The above warranties are
in lieu of all other warranties, and no person (including any agent, dealer or
representative of LSO) is authorized to make any representation or warranty
concerning the LSO services except to refer the Buyer to this warranty. LSO
shall not be responsible for the cost of labor or other charges of any kind
incurred outside its facilities. LSO shall under no circumstances be liable for
special, incidental, consequential or exemplary damages of any nature
whatsoever, however occasioned (whether by negligence or otherwise), including,
but not limited to, commercial loss from any cause, business interruption of any
nature, loss of profits or personal injury, even if LSO shall have been advised
of the possibility of such damages.

 

Page 15 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT D

 

Quality and Regulatory Elements

 

This Exhibit describes the Quality and Regulatory aspects applicable to the
Agreement between Life Science Outsourcing (“LSO”) and Curon Medical, Inc.
(“CURON”) in the manufacture and distribution of CURON Products.

 

REGULATORY COMPLIANCE and OVERSIGHT

 

LSO currently meets, and agrees to comply with the current and applicable
revisions of:

 

  •   US 21 CFR 820 Quality System Regulations

 

  •   ISO 13485/13488

 

  •   Other applicable foreign and US federal, state, and local laws, rules,
regulations, and orders for medical device manufacture and distribution

 

LSO agrees to maintain, and notify CURON in a timely manner if there is a change
in the status, of the following certifications:

 

  •   US FDA Facility Registration

 

  •   ISO 13485/13488 Certification

 

  •   California Medical Device Manufacturing License

 

LSO agrees that CURON, and entities with regulatory oversight of CURON Products
(e.g., European Notified Body or Competent Authority, Health Canada Health
Product and Food Branch, California Food and Drug Branch, or US Food and Drug
Administration), may examine the documentation associated with the Products, and
may audit LSO and its subcontractor’s facilities, with reasonable notification
and justification. LSO may charge buyer for audits at a rate of $75 per hour.

 

LSO agrees to provide a copy of a regulatory agency audit report (e.g., US FDA
483 or Warning Letter, EU Notified Body Nonconformity Report) to CURON in a
timely manner. LSO agrees to contact CURON within 24 hours should a regulatory
agency focus its efforts or stated intent upon assessment of CURON Products. LSO
agrees to contact CURON of the root cause and corrective action should an
internal audit reveal deficiencies in its quality system or facility that
directly affects CURON Products.

 

STAFF and MANUFACTURING ENVIRONMENT

 

LSO is responsible for hiring, training, and supervision of LSO manufacturing
and quality personnel. The LSO facility consists of areas for receiving,
inspection, stores, manufacturing, packaging, and warehousing appropriate for
medical devices. LSO will ensure that CURON Products are manufactured in a
controlled environmental area that has been qualified to a recognized standard
applicable to medical devices, and is periodically monitored for bioburden and
airborne particulate levels. Qualification and monitoring reports may be
reviewed by CURON as needed.

 

EQUIPMENT and TRACEABILITY

 

LSO is responsible for the tools and equipment necessary to receive, inspect,
manufacture, and store CURON Products as supplied by Buyer. LSO is responsible
for assigning lot numbers to parts and product that allow traceability of
finished product to component materials.

 

Page 16 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

FACILTY and PRODUCT QUALIFICATION

 

Prior to initiating full production, CURON will perform an audit of LSO (limited
to those areas that pertain to CURON Product) to qualify the Facility, and
initiate a Product qualification protocol and report (consisting of an
assessment of product from three (3) lots manufactured at LSO) to qualify the
Products. Successful completion of the audit and qualification will release the
Products for production. CURON will perform follow-on facility and/or product
assessments on an annual basis.

 

PRODUCT STERILIZATION, BIOBURDEN, and DOSE AUDIT

 

Product will be shipped by LSO to the sterilization facility specified by CURON,
for sterilization using process parameters specified by CURON, and returned to
LSO for receipt, final acceptance, and ultimately distribution. Product will be
shipped by LSO on a quarterly basis to the test facility specified by CURON for
bioburden level determination, calculation and delivery of minimum sterilization
dose to the remaining lot by the sterilization facility, and shipment of this
sterilized product to the test facility for sterility evaluation.

 

PRODUCT STORAGE

 

LSO will ensure that CURON Products are stored in a secure area, on-site, and
per the product instructions for use (e.g., cool, dry, clean environment).

 

PRODUCT RELEASE

 

LSO will provide CURON a completed Lot Release Document (including such
information as lot number, Product number, quantity started / completed /
nonconforming with disposition), demonstrating conformity of proposed Product to
product specifications. In turn, CURON will review, approve (as appropriate),
and return the completed Release Document to LSO within 72 hours, after which
Products may be moved to LSO Finished Goods. LSO will not release Products to
Finished Goods without prior written authorization from CURON.

 

PRODUCT DISTRIBUTION

 

LSO will distribution Products per specific information provided by CURON (e.g.,
product quantity, model number, customer information). LSO will maintain
accurate and complete records of each shipped product, including name and
address, shipment date, quantity and lot number of product, authorization to
ship, and shipment request from CURON. LSO will not distribute Products to the
field without prior written authorization from CURON.

 

CHANGE CONTROL

 

CURON or LSO may at any time propose changes to the relevant manufacturing and
part specifications by a written and approved change notice through both of
their respective document control systems prior to implementation. LSO warrants
that it will make no changes to materials, parts, manufacturing location,
manufacturing or environmental specifications, or QA standards, which effect
form, fit or function, with the potential to affect CURON Products, without a
minimum of thirty (30) days prior notification to and subsequent approval by
CURON.

 

Page 17 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

PRODUCT COMPLAINT ANALYSIS / REGULATORY REPORTS

 

CURON will be responsible for and file reportable events per applicable
regulations (e.g., US FDA MDR, EU Vigilance, Canada Problem Reporting). CURON
will also maintain and manage a file of all customer complaints received by
CURON with respect to the Products. LSO will cooperate with the failure analysis
process and assessment of root cause and corrective or preventive action
associated with the complaint through such actions as: review or provision of
associated manufacturing records; review and analysis of manufacturing
procedures or training records. CURON will provide LSO with duplicate copies of
failure analysis reports that have a potential root cause attributable to LSO
processes, along with the assessed product (if available). LSO shall, within 30
days of a written corrective action request from CURON, provide CURON with a
corrective and/or preventive action plan to address the issue.

 

FIELD ACTIONS

 

If either CURON or LSO is required by any regulatory agency, or CURON determines
to recall any of the Products, the non-recalling party will cooperate and assist
in locating and retrieving the Products to be recalled and providing applicable
documentation to the recalling party as reasonably necessary and in a timely
manner.

 

PRIMARY CONTACTS

 

The primary contacts for quality or regulatory issues described in this Exhibit
are the Heads of Quality for LSO and CURON.

 

Page 18 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

REGULATORY RESPONSIBILITY MATRIX

 

The following table identifies primary responsibilities (and records) associated
specifically with the CURON Products. Retention periods for the documents will
be per the respective quality record procedures, but at least for a period of
five (5) years.

 

ASPECT with respect to PRODUCTS

--------------------------------------------------------------------------------

   RESPONSIBILITY


--------------------------------------------------------------------------------

     LSO


--------------------------------------------------------------------------------

   CURON


--------------------------------------------------------------------------------

Management Responsibility

   ü    ü

Quality System (reference Quality Manual)

   ü    ü

Contract Review

         

Product, Sterilizer, & Customer Contracts

        ü

Customer Support

        ü

Part / Material & Manufacturing Personnel Contracts

   ü     

Design Control

         

Design / Product Specifications

        ü

Risk & Clinical Assessment

        ü

Technical (Design) Records

        ü

Labeling Specifications

        ü

Part / Material Specifications

        ü

Finished Product Shipment Information & Specification

        ü

Product Regulatory Approvals

        ü

Document and Data control

   ü    ü

Purchasing

         

LSO subcontractor management

   ü     

Product Part / Material Purchasing

   ü     

Control of Customer Supplied Product

   n/a    n/a

Product Identification and Traceability

         

Products from part/material receipt to Finished Goods

   ü     

Products from Finished Goods to Customer

   ü     

Product Shipment from Finished Goods to Customer Authorization

        ü

Process Control

         

Lot History Records

   ü     

Manufacturing Process Instructions

   ü     

Manufacturing and Process Control

   ü     

Product Sterilization Process & Records

   ü     

Product Packaging / Labeling & Records

   ü     

Inspection and Test

         

Part / Material Incoming Process & Records

   ü     

In-Process & Final Product Test Records

   ü     

Product Release Request (by lot) to Finished Goods

   ü     

Product Release Authorization (by lot) to Finished Goods

        ü

Control of Inspection and Test equipment

         

Equipment Cal / PM & Records

   ü     

Inspection and Test Status

   ü     

Control of Nonconforming Product

         

Nonconforming Part / Material / Product Disposition

   ü     

Approval of Nonconforming Product Disposition

        ü

Corrective and Preventive Action

         

Receive Customer Complaints / Regulatory Reporting & Vigilance

        ü

Complaint Investigation

        ü

Field Action Management and Authorization

        ü

Facility, Product, & Quality System

   ü    ü

Handling, Storage, Packaging, Preservation, and Delivery

         

Part / Material / Product Identification, & Storage

   ü     

Finished Product Warehousing

   ü     

Finished Product Distribution

   ü     

Product Shipment Records (to customer)

   ü     

Control of Quality Records

   ü    ü

Quality Audits

         

 

Page 19 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Periodic audits of LSO

        ü      

LSO periodic internal and subcontractor audits

   ü     

Training

         

QA and Manufacturing Training & Records

   ü     

Servicing

   n/a    n/a      

Statistical Techniques

   ü     

 

Page 20 of 21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT E

 

[**]

 

 

Page 21 of 21